In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Kramer, J.), dated April 4, 2003, which denied her motion for summary judgment with leave to renew upon completion of discovery.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, the Supreme Court *392properly denied the plaintiffs motion for summary judgment because discovery, including the court-ordered deposition of the plaintiff, had not yet been completed (see CPLR 3212 [f]; Ryo v Minerva, 290 AD2d 434 [2002]; Sazer v Marino, 280 AD2d 537 [2001]; Hoxha v City of New York, 265 AD2d 379 [1999]). Ritter, J.P., Smith, H. Miller and Mastro, JJ., concur.